              ~ Case 3:20-mj-00969-LL                                                FILED
                                              Document 1 Filed 03/04/20 PageID.1 Page 1 of 3
          'v\!f ~'r.Jry
 1
            +~                                                                        MAR O4 2020
                                  UNITED STATES DISTRICT COUR                    CLERK, U.S. DISTRICT COURT
 2                                                                            SOUTHERN DISTRICT OF CALIFORNI
                                                                             BY
                                                                             rx                          DEPU
                               SOUTHERN DISTRICT OF CALIFO                               ~

 3
 4         UNITED STATES OF AMERICA,
                                                          Case No.:   20MJ Q969
 5
                                      Plaintiff,
                                                          COMPLAINT FOR VIOLATION OF
 6
                 V.
 7                                                        Title 21 U.S.C. § 952 and 960
                                                          Importation of a Controlled Substance
 8         Jose De Jesus SAMANIEGO-Soto,                  (Felony)
 9
                                     Defendant.
10
                The undersigned complainant being duly sworn states :
11
12              On or about March 3, 2020, within the Southern District of California, defendant Jose
13
                                                                                                                    ~
     11                                                                                                         1
          De Jesus SAMANIEGO-Soto, did knowingly and intentionally import 500 grams and more,
14
15 11 to wit: approximately 144.1 kilograms (317.68 pounds), of a mixture and substance
16 containing a detectable amount of methamphetamine, a Schedule II Controlled Substance,
17
          into the United States from a place outside thereof, in violation of Title 21, United States
18
19 11 Code, Sections 952 and 960.
20              The complainant states that this complaint is based on the attached Statement of Facts
21
          incorporated herein by reference.
22
23
                                                        SfeciafAgent Mark Schwamberger
24                                                      Homeland Security Investigations
25 II SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 4th, DAY OF
26 \I MARCH 2020.
27
28
                  Case 3:20-mj-00969-LL Document 1 Filed 03/04/20 PageID.2 Page 2 of 3


 1 United States of America
             V.
 2 Jose De Jesus SAMANIEGO-Soto
 3
                                  PROBABLE CAUSE STATEMENT
 4
            I, Special Agent Mark Schwamberger, declare under penalty of perjury, the
 5
 6 II following is true and correct:

 7
            On March 3, 2020, at approximately 7:00 p.m., a United States Customs and Border
 8
      Protection Officer (CBPO) was assigned to vehicle primary inspection operations at the
 9
10 Otay Mesa Cargo California Port of Entry when he encountered a blue semi-truck towing a
11
      white trailer at primary gate #7. The driver and sole occupant of the vehicle was identified
12
13
     II as Jose De Jesus SAMANIEGO-Soto (hereinafter, SAMANIEGO), a citizen of Mexico and
14 valid Border Crossing Card holder. SAMANIEGO stated that he was going to Otay Mesa
15
      and had nothing to declare. The CBPO referred SAMANIEGO to NII/X-Ray due to a
16
17 II computer-generated alert.
18          A CBPO was assigned to inspect the merchandise inside of the trailer. The CBPO
19
     "discovered the trailer was laden with decorative stone articles. The CBPO drilled a hole in
20
21 II one of the stone articles and discovered a white crystalline substance which field tested
22 11 positive for the properties of methamphetamine.
23
            A CBPO assigned to perform the seizure, removed (136) packages concealed inside
24
25 11 the decorative stone articles. The net weight of the (136) packages totaled 144.1 kilograms
2611 (317.68 pounds).     The CBPO placed SAMANIEGO under arrest at 8:30 p.m. and notified
27
     .. Homeland Security Investigations (HSI) Special Agents (SA) through sector.
28


                                                   2
                Case 3:20-mj-00969-LL Document 1 Filed 03/04/20 PageID.3 Page 3 of 3


 1           On March 3, 2020, at approximately 9:00 p.m., SAMANIEGO was advised of his

 2 Miranda Rights in the Spanish language. SAMANIEGO stated he understood his rights and
 3
     waived his right to an attorney. SAMANIEGO stated he picked up the merchandise at
 4
 5 11 approximately 1:00 p.m. on the day of his arrest. SAMANIEGO stated he was going to take

 611 the   merchandise to Otay Mesa, California then park the tractor-trailer and walk back to
 7
     Tijuana. SAMANIEGO stated he was going to return to the truck early in the morning and
 8
 9 II drive it to Riverside, California after receiving delivery instructions. SAMANIEGO stated

10 II he had no knowledge of the narcotics in the trailer.
11
             SAMANIEGO was arrested and charged with violation ofTitle 21 United States Code
12
1311952 and 960, Importation of a Controlled Substance, and is scheduled to be booked into the

14 II Metropolitan Correctional Center, San Diego, CA.
15
16
17
18
19
20
21
22
23

24
25
26
27
28


                                                    3
